DENIED and Opinion Filed November 1, 2021




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-21-00690-CV

                        IN RE PAUL A. PROPES JR., Relator

             Original Proceeding from the 199th Judicial District Court
                               Collin County, Texas
                        Trial Court Cause No. 199-82537-08

                           MEMORANDUM OPINION
                  Before Justices Osborne, Pedersen, III, and Goldstein
                            Opinion by Justice Pedersen, III
          Paul A. Propes Jr. petitions the Court for a writ of mandamus contending the

trial court has failed to rule on his pending motion for a bill of review. We deny

relief.

          Relator bears the burden to provide the Court with a sufficient record to

establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992) (orig. proceeding). To meet his evidentiary burden, rule 52.3(k)(1)(A) requires

relator to file an appendix with his petition that contains “a certified or sworn copy

of any order complained of, or any other document showing the matter complained

of.” TEX. R. APP. P. 52.3(k)(1)(A). Rule 52.7(a)(1) requires relator to file with the

petition “a certified or sworn copy of every document that is material to the relator’s
claim for relief that was filed in any underlying proceeding.” TEX. R. APP. P.

52.7(a)(1).

      Relator has not filed a copy of the motion for a bill of review for which he

seeks a ruling. The motion for bill of review is a “document that is material to the

relator’s claim for relief” filed in his underlying case. TEX. R. APP. P. 52.7(a)(1).

Furthermore, the other documents relator files to support his claims, judgments and

small excerpts of the reporter’s record from his trial, are not certified or sworn copies

as required by rules 52.3 and 52.7. Without a sufficient and properly authenticated

record, relator cannot show he is entitled to mandamus relief. See In re Butler, 270

S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding).

      Moreover, even if relator filed the necessary supporting record, he would not

be entitled to mandamus relief. To obtain mandamus relief in a criminal case, relator

must show that he seeks to compel the trial court to perform a ministerial act and

that he has no adequate remedy at law. In re State ex rel. Weeks, 391 S.W.3d 117,

122 (Tex. Crim. App. 2013, orig. proceeding). To obtain mandamus relief for the

trial court’s failure to rule on a motion, the relator must show the trial court has a

legal duty to rule on the motion, was asked to rule on the motion, and refused to do

so within a reasonable time. See In re Prado, 522 S.W.3d 1, 2 (Tex. App.—Dallas

2017, orig. proceeding) (mem. op.).

      In this case, relator cannot show the trial court has a legal duty to rule on the

motion and thus failed to perform a ministerial act. After the trial court’s plenary

                                          –2–
jurisdiction expires, it does not retain general jurisdiction over a case. State v.

Patrick, 86 S.W.3d 592, 594 (Tex. Crim. App. 2002) (plurality op.). The trial court

retains limited jurisdiction to address certain matters such as ensuring that a higher

court’s mandate is carried out, fact finding on habeas applications, and determining

whether a convicted person is entitled to post-conviction DNA testing. Id.

      Relator, convicted of felony offenses, is not entitled to file a bill of review to

challenge his convictions. See Collins v. State, 257 S.W.3d 816, 817 (Tex. App.—

Texarkana 2008, no pet.); see also Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex.

Crim. App. 1996 (habeas proceeding under article 11.07 is exclusive post-conviction

remedy in final felony convictions); Perkins v. State, No. 05-16-00896-CR, 2016

WL 4217958, at *1 (Tex. App.—Dallas Aug. 9, 2016, no pet.) (mem. op., not

designated for publication) (bill of review has no application in criminal proceeding

and does not provide jurisdictional basis for appeal); In re Curry, No. 12-16-00147-

CR, 2016 WL 3063338, at *1 (Tex. App.—Tyler May 27, 2016, orig. proceeding)

(per curiam) (mem. op., not designated for publication) (denying mandamus relief

on ground trial court has no jurisdiction to consider bill of review and thus no

ministerial duty to act). Thus, because the trial court has no jurisdiction to consider

relator’s bill of review, it has no legal duty to act on appellant’s motion and has not

violated a ministerial duty entitling relator to mandamus relief. See Collins, 257

S.W.3d at 817; see also Curry, 2016 WL 3063338, at *1.

      We deny the petition for writ of mandamus.

                                         –3–
                /Bill Pedersen, III//
210690f.p05     BILL PEDERSEN, III
                JUSTICE




              –4–